                                           Case 3:20-cv-01679-RS Document 11 Filed 07/07/20 Page 1 of 1




                                   1

                                   2                               UNITED STATES DISTRICT COURT
                                   3                           NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                        RUDOLPH ELLIS,
                                   5                                                   Case No. 20-cv-01679-RS (PR)
                                                      Plaintiff,
                                   6
                                               v.                                      ORDER OF DISMISSAL
                                   7
                                        RALPH DIAZ, et al.,
                                   8
                                                      Defendants.
                                   9

                                  10

                                  11          Plaintiff has not complied with the Court’s order to perfect his application to
                                  12   proceed in forma pauperis (IFP). Specifically, he has not filed a prison trust account
Northern District of California
 United States District Court




                                  13   statement showing transactions for the last six months. Nor has plaintiff filed a properly
                                  14   completed Certificate of Funds. The Certificate of Funds that was filed lacks the relevant
                                  15   financial information and is not signed by an authorized prison officer. Accordingly, this
                                  16   federal civil rights action is DISMISSED (without prejudice) for failing to comply with the
                                  17   Court’s order and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any such motion must contain the two documents noted above, or full payment for the
                                  20   $400.00 filing fee.
                                  21          Plaintiff’s IFP motion is DENIED as insufficient. (Dkt. No. 7.) The Clerk shall
                                  22   terminate all pending motions, enter judgment in favor of defendants, and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: July _7__, 2020
                                                                                        _________________________
                                  25
                                                                                           RICHARD SEEBORG
                                  26                                                     United States District Judge
                                  27

                                  28
